Harris, J.
The plaintiff in error, as executor, filed his bill against defendant, alleging that defendant in 1866 had agreed with his testator to receive in payment of an execution held by defendant previous to the war, Confederate treasury notes at par; that in pursuance of such agreement, his testator had made a tender of Confederate notes, which defendant refused to receive as payment; and upon a bill thus framed, prayed an injunction to restrain the collection of the fi. fa. in other currency, etc. The injunction was granted. The allegations in complainant’s bill were not founded on his own knowledge, but on information and hearsay.
The defendant answered the bill and denied the agreement set forth, or anything that could give color to the idea, for a moment, that he had ever made such an one, or agreed to *361receive Confederate treasury notes in payment, upon any terms whatever, and thereupon moved the Court to dissolve the injunction.
On the hearing of this motion, the Court received and acted upon affidavits- of other persons than the parties to the suit, and upon looking into them, as well as the bill and answer, sustained the motion. It appears to us that the injunction should not have been granted upon allegations resting on information, hearsay and belief of an executor, unsupported by any personal knowledge; certainly not unless the bill was accompanied by the affidavit of some other person, stating clearly his knowledge. But putting aside the opinion that the injunction was improvidently granted, we are entirely satisfied with the course afterwards pursued by the presiding Judge, and the discretion vested in him in retaining or dismissing an injunction, seems to have been cautiously exercised. There is nothing in complainant’s case, as shewn by his record, which demands our interference.
Judgment affirmed.